Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 and 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Examiner found the submitted remarks (filed 02/11/2021) persuasive in regards to the limitations which require the electronic device acquiring the target image information and displaying it on an external/third-party display.  

As to independent claim 1, Polzin (U.S. Pub. No. 2010/0303289) discloses an image processing method (Polzin, method 300 for scanning a target that may be visually tracked, Figure 5, ¶ [0086]), comprising:
acquiring a human body image (Polzin, receive a depth information 305, Figure 5) (Polzin, At 310, the target recognition, analysis and tracking system may determine whether the depth image includes a human target. Figure 5, ¶ [0092]);
analyzing the human body image to identify human body feature point information corresponding to the human body image (Polzin, At 315, if the depth image includes a human target, the human target may be scanned for one or more body parts at 320.  According to one embodiment, the human target may be scanned to provide measurements such as length, width, or the like associated with one or more ;
combining the human body feature point information to generate human body model information (Polzin, at 325, a model of the human target may then be generated based on the scan.  For example, according to one embodiment, measurement values determined by the scanned bitmask may be used to define one or more joints in a skeletal model.  The one or more joints may be used to define one or more bones that may correspond to a body part of a human. Figure 5, ¶ [0110]); and
correspondingly controlling a virtual object according to the human body model information (Polzin, At 330, the model may then be tracked.  For example, according to an example embodiment, the skeletal model such as the skeletal model 405 described above with respect to FIG. 9 may be a representation of a user such as the user 58 described above with respect to FIGS. 1A and 1B.  As the user moves in physical space, information from a capture device such as the capture device 60 described above with respect to FIGS. 1A and 1B may be used to adjust the skeletal model such that the skeletal model may accurately represent the user.  Figures 5 and 9, ¶ [0117]);
acquiring target image information (Polzin, player avatar 64, Figure 1A) displayed currently by a display screen (Polzin, display screen 54, Figure 1A); and
transmitting the target image information to a third-party display device, such that the third-party display device displays the target image information (Polzin, player avatar 64, Figure 1A)  (Polzin, the computing environment 52 may use the audiovisual . Polzin teaches the image being presented on a display device for user interaction.
Liu (U.S. Pub. No. 2017/0330384) teaches a product image processing method and system with a display device 118 controlled by a user input device 114 by a user input (Liu, displaying device 118, Figure 1) (Liu, the user may control operations of the smart TV box 116 via the user input device 114, e.g., select a particular product, or trigger the TV box 116 to transmit 2D images to the server 122, etc. Figure 1, ¶ [0053]) (Liu, the user input device 114 may be a terminal device having a data computing processing function, including but is not limited to computer (with communication module), smart phone, palm computer, tablet computer, etc. ¶ [0053]). Liu continues to teach the smart TV box which generate a user body 3D model to display on a display device (Liu, Figure 3).
The combination of Polzin and Liu does not expressly teach
transmitting the target image information to a third-party display device, such that the third-party display device displays the target image information;
wherein the image processing method is applied in an electronic device, and the electronic device comprises at least one of following: a smart phone, a tablet computer, a Personal Digital Assistant (PDA).
The combination of Polzin and Liu does not reasonably teach the smart phone, of Liu, acquiring a human body image and target image information displayed on the display and further transmitting that to an external display. Liu merely teaches the user input device triggering the smart TV box to capture images and generate the user body 3D model.  This is not done on the smart phone as described in claim 1. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-10 and 12, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 13, Polzin (U.S. Pub. No. 2010/0303289) discloses an electronic device (Polzin, computing environment 220, Figure 4), comprising a memory (Polzin, hard disk drive 238, Figure 4) and a processor (Polzin, processing unit 259, Figure 4), the memory storing a computer program (Polzin, hard disk drive 238 is illustrated as storing operating system 258, application programs 257, other program modules 256, and program data 255. Figure 4, ¶ [0082]), wherein the processor is configured to call the computer program to implement the following operations:
acquiring a human body image (Polzin, receive a depth information 305, Figure 5) (Polzin, At 310, the target recognition, analysis and tracking system may determine whether the depth image includes a human target. Figure 5, ¶ [0092]);
analyzing the human body image to identify human body feature point information corresponding to the human body image (Polzin, At 315, if the depth image includes a human target, the human target may be scanned for one or more body parts at 320.  According to one embodiment, the human target may be scanned to provide measurements such as length, width, or the like associated with one or more body parts of a user such as the user 58 described above with respect to FIGS. 1A and 1B such that an accurate model of the user may be generated based on such measurements, Figure 5, ¶ [0101]);
combining the human body feature point information to generate human body model information (Polzin, at 325, a model of the human target may then be generated based on the scan.  For example, according to one embodiment, measurement values determined by the scanned bitmask may be used to define one or more joints in a skeletal model.  The one or more joints may be used to define one or more bones that may correspond to a body part of a human. Figure 5, ¶ [0110]); and
correspondingly controlling a virtual object according to the human body model information (Polzin, At 330, the model may then be tracked.  For example, according to an example embodiment, the skeletal model such as the skeletal model 405 described above with respect to FIG. 9 may be a representation of a user such as the user 58 described above with respect to FIGS. 1A and 1B.  As the user moves in physical space, information from a capture device such as the capture device 60 described above with respect to FIGS. 1A and 1B may be used to adjust the skeletal model such that the skeletal model may accurately represent the user.  Figures 5 and 9, ¶ [0117]).
acquiring target image information (Polzin, player avatar 64, Figure 1A) displayed currently by a display screen (Polzin, display screen 54, Figure 1A); and
transmitting the target image information to a third-party display device, such that the third-party display device displays the target image information (Polzin, player avatar 64, Figure 1A)  (Polzin, the computing environment 52 may use the audiovisual device 56 to provide a visual representation of a boxing opponent 62 to the user 58 on display screen 54.  The computing environment 52 may also use the audiovisual device 56 to provide a visual representation of a player avatar 64 that the user 58 may control with his or her movements.  For example, as shown in FIG. 1B, the user 58 may throw a punch in physical space to cause the player avatar 64 to throw a punch in game space.  Thus, according to an example embodiment, the computer environment 52 and the capture device 60 of the target recognition, analysis and tracking system 50 may be used to recognize and analyze the punch of the user 58 in physical space such that the punch may be interpreted as a game control of the player avatar 64 in game space. ¶ [0046]).
Liu (U.S. Pub. No. 2017/0330384) teaches a product image processing method and system with a display device 118 controlled by a user input device 114 by a user input (Liu, displaying device 118, Figure 1) (Liu, the user may control operations of the smart TV box 116 via the user input device 114, e.g., select a particular product, or trigger the TV box 116 to transmit 2D images to the server 122, etc. Figure 1, ¶ [0053]) (Liu, the user input device 114 may be a terminal device having a data computing processing function, including but is not limited to computer (with communication module), smart phone, palm computer, tablet computer, etc. ¶ [0053]). Liu continues to teach the smart TV box which generate a user body 3D model to display on a display device (Liu, Figure 3).
The combination of Polzin and Liu does not expressly teach
 transmitting the target image information to a third-party display device, such that the third-party display device displays the target image information;
wherein the electronic device comprises at least one of following: a smart phone, a tablet computer, a Personal Digital Assistant (PDA).
The combination of Polzin and Liu does not reasonably teach the smart phone, of Liu, acquiring a human body image and target image information displayed on the display and further transmitting that to an external display. Liu merely teaches the user input device triggering the smart TV box to capture images and generate the user body 3D model.  This is not done on the smart phone as described in claim 13. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 14-19, these claims are allowable as they depend upon allowable independent claim 13.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691